DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 08/10/2020.  

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel Corporation, Sidelink Resource Allocation Mode-2 Design for NR V2X Communication. 3GPP TSG RAN WG1 Meeting #97, Reno, USA, May 13th-17th, 2019, R1-1906796, hereafter “Intel”.

Regarding claim 1 Intel disclose, a method comprising: 
sensing, by a first user equipment (UE), a signal transmitted by a second UE indicating a resource reservation for a shared channel for a sidelink (SL) 5transmission by the second UE and a priority associated with the SL transmission section 2, “UE is expected to decode sidelink control (PSCCH) and conduct sidelink measurements to identify occupied resources as well as priority or generalized QoS targets of ongoing transmissions from other UEs”; 
determining, by the first UE, a threshold based on a type of the SL transmission and the priority section 2.1, “UE selecting resources may treat resources for feedback based retransmissions with different priority. For instance, different RSRP thresholds can be used for different retransmissions with higher thresholds applied to the first retransmission and lower thresholds values applied to the subsequent retransmissions”; and 
selecting, by the first UE, a resource in the shared channel to use for a SL 10transmission by the first UE based on the threshold section 2.1, “UE selecting resources to avoid problem of over-booking or reservation. The adaptive RSRP threshold mechanism applied in resource exclusion procedure can take care about all reserved sidelink resources”.  
Regarding claim 2 Intel disclose, wherein the threshold specifies a signal power, the method comprises measuring a signal power in the shared channel in respect of a resource indicated in the resource reservation section 2.1, “The adaptive RSRP threshold mechanism applied in resource exclusion procedure can take care about all reserved sidelink resources”, and 
selecting the resource to use for the SL transmission by the first UE comprises excluding the 15resource indicated in the resource reservation if the measured signal power exceeds the threshold section 2.1, “The adaptive RSRP threshold mechanism applied in resource exclusion procedure can take care about all reserved sidelink resources. This mechanism allow to select resources even if those are reserved... For instance, different RSRP thresholds can be used for different retransmissions with higher thresholds applied to the first retransmission and lower thresholds values applied to the subsequent retransmissions”.  
Regarding claim 3 Intel disclose, wherein the priority indicates a priority level of data for the SL transmission by the second UE, and determining the threshold comprises: 
20adjusting the priority based on the type of SL transmission that the resource reservation has been indicated in respect of section 2.1, “It is also possible to prioritize for selection resources with higher retransmission index assuming that those will be used with lower probability”; and 
selecting the threshold by mapping the adjusted priority to a respective threshold section 2.4, “the SL-RSRP threshold to exclude these resources can be lower and priority of transmitter should be higher than priority level of their transmission”.  
Regarding claim 4 Intel disclose,  wherein a set of candidate resources are 25predefined for the shared channel, and excluding the resource indicated in the resource reservation comprises excluding the resource from the set of candidate resources and selecting the resource in the shared channel for the SL86409716US02 55 transmission by the first UE comprises selecting a resource from candidate resources remaining in the set of candidate resources section 2.4, “Alternative option is to consider such resources as a candidates with a lower priority or probability (i.e. only if there is no other resources available). For instance, the SL-RSRP threshold to exclude these resources can be lower and priority of transmitter should be higher than priority level of their transmission”.  
Regarding claim 5 Intel disclose, wherein the resource includes a time/frequency resource section 3.2, “Figure 4-(b), sensing based scheme with continuous resource allocation in time and frequency”.  
5 Regarding claim 6 Intel disclose, wherein the type of SL transmission that the resource reservation is indicated for is selected from a group that includes: 
(i) a blind SL retransmission of a previously transmitted transmission block section 2.1, “NR V2X Mode-2 supports reservation of sidelink resources at least for blind retransmission(s) of a TB”; 
(ii) a future SL transmission of a second TB that is to follow transmission of a first, different, TB for which a resource reservation is also indicated in the signal 10transmitted by the second UE indicating the resource reservation for the second TB section 2.1, “For instance, different RSRP thresholds can be used for different retransmissions with higher thresholds applied to the first retransmission and lower thresholds values applied to the subsequent retransmissions”; and 
(iii) a feedback-based SL transmission of a TB that is a feedback-based version of a previously transmitted TB section 2.1, “In our view maximum amount of resources UE can reserve for feedback based retransmissions may be a configurable parameter. UE may decide to reserve up to maximum number of resources for feedback based retransmission”, 
wherein each of (i), (ii) and (iii) are associated with a different threshold section 2.1, “For instance, different RSRP thresholds can be used for different retransmissions”.  
Regarding claim 7 Intel disclose, wherein the signal transmitted by the second 15UE indicating the resource reservation also indicates a resource reservation type that corresponds to the type of the SL transmission section 2.2, “UE performing resource reselection extracts information on sidelink transmission priority and/or generalized QoS target/level of sidelink transmission”.  
Regarding claim 8 Intel disclose, wherein the shared channel is a shared data channel section 2.4, “Considering that for NR-V2X communication all types of sidelink communication (unicast, groupcast and broadcast) may share the same resources”, and the signal transmitted by the second UE indicating the resource reservation is included in information sent over a shared control channel section 2, “In Mode-2, UE is expected to decode sidelink control (PSCCH) and conduct sidelink measurements to identify occupied resources as well as priority”.  
20 Regarding claim 9 Intel disclose, comprising sending, by the first UE, a signal indicating a resource reservation for the SL transmission by the second UE section 2.1, “SCI (Sidelink Control Information) indicates reservation of resources for feedback based HARQ retransmissions”.  
Regarding claim 10 Intel does not specifically mention details related to the claimed hardware of claim 10. However as it is well known in the art and it is very common on these types of non-patent literature Intel uses many abbreviations or acronyms to describe the element that performs the claimed functions by the applicant, (e.g. UE, User Equipment, RAN, Radio Access Network, etc.) without explaining the hardware specifics beyond the known standard. Since the claimed hardware does not specify any particular structure but only the general concept of them (e.g. non-transitory memory storage comprising instructions, one or more processors, a communication subsystem) it would be inherently obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the device that it is capable of performing the claimed functions and are disclosed by Intel in the rejection of claim 1 would have to include at least one memory with instruction to be executed by at least one processor and at least some type of communication system to detect and transmit signals to at least one other device that also would be able to inherently transmit, receive and process signals with at least similar structure to perform the claimed functions. 
Regarding claims 11-18, it would be inherently obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the device or hardware that would be capable of executing the claimed functions rejected and analyzed above with respect to claims 2-9, respectively disclosed by Intel, would be capable to perform and execute the limitations of claims 11-18, respectively.
Claim 20 recites an apparatus corresponding to the apparatus of claim 10 and thus is rejected under the same reason set forth in the rejection of claim 10.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xiong et al. (U.S. Pub. 20190306923) which disclose(s) reference signal and control information processing in 5g-nr wireless systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471